Marshall, J.
The trial court seems to have been guided by principle, as illustrated by numerous precedents in this court, holding that plaintiff was clearly guilty of contributory negligence in thrusting his hand into the spout up to a point where it was liable to engage the dangerous machinery which severed his fingers, unless he did so on the express assurance of the foreman that the work could be safely done that way. The respect due that decision precludes us from reversing it.
So the case must turn on whether the assurance was given as plaintiff claims. The court below, through abundant caution, submitted the conflicting evidence in respect thereto to the jury, resulting in a finding in defendant’s favor. Why that should not be regarded a verity, is not suggested. On the contrary, it seems to be conceded, as the fact is, that the case must be dealt with as if the claim of plaintiff in respect thereto, is not true. From that viewpoint, as indicated in the statement, we have the opinion of the trial judge, that the evidence as matter of law, shows that plaintiff proximately contributed to the event complained of. We are unable, on principle, to override that decision.
By the Court. — Judgment affirmed.
Timlin, J., dissents.